DETAILED ACTION

Status
This Office Action is responsive to claims filed for 15/472837 on 03/24/2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
   The amendment filed on 10/01/2020 has been entered.  Applicant has amended Claim 20 to overcome the 112(b) rejection given in the previous action. Claims 20 and 21 have been amended. Claims 2, 7, 10, 15, and 18 have been cancelled.

Response to Arguments
 Applicant’s arguments, see pg 9 ¶ 6, filed 10/01/2020, with respect to Claim(s) 1, 9, and 17 have been fully considered and are persuasive.  The rejection of Claim(s) 1, 9, and 17 has been withdrawn.  
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Claims 1, 3-6, 8, 9, 11-14, 16, 17, 19, 20, and 21 are allowed.
Regarding Independent Claim(s) 1, 9, and 17,
The closest prior art, 	Chen (Chen, Songcan, Daoqiang Zhang, and Zhi-Hua Zhou. "Enhanced (PC) 2A for face recognition with one training image per person." Pattern Recognition Letters 25.10 (2004): 1173-1181.)  teaches training a learning recognition system, selecting a structural element associated with the shape of a face, generating an augmented entities and adding them to a training database. Chen does not teach associating the structural element with one or more features in an aspect of the entities, and wherein  the structural element comprises a visual element portion of the image with added noise.  Gao (Gao, Quan-xue, Lei Zhang, and David Zhang. "Face recognition using FLDA with single training image per person." Applied 
None of the prior art teach or fairly suggest the limitations of associating the structural element with one or more features in an aspect of the entities, and wherein  the structural element comprises a visual element portion of the image with added noise in combination with the other limitation of Claim(s) 1, 9, and 17. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.
Claims 3-6, 8, 11-14, 16, 19, 20, and 21 include the above-described allowable subject matter for being dependent on independent Claim(s) 1, 9, and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENATOALLAH M YOUSSEF whose telephone number is (571)270-3684.  The examiner can normally be reached on 8-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Menatoallah Youssef/Primary Examiner, Art Unit 2663